Citation Nr: 1746498	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral spine disability, currently rated 20 percent.

2.  Entitlement to an increased rating for a right shoulder disability, currently rated 20 percent.

3.  Entitlement to an increased rating for a left shoulder disability, currently rated 20 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1991 and from November 2001 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina on behalf of the RO in Atlanta, Georgia.  The Veteran testified before the undersigned in a May 2015 hearing.  A transcript of that hearing is of record.

The Board remanded the claims in September 2015 for further development.  In light of the medical examinations conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The issue of entitlement to temporary total rating based on convalescence status post rotator cuff repair, left shoulder, has been raised by the record in a July 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has manifested in thoracolumbar spine forward flexion greater than 30 degrees, but not greater than 60 degrees.

2.  The Veteran's right shoulder disability does not result in motion limited to 25 degrees to the side, impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.

3.  The Veteran's left shoulder disability does not result in motion limited to 25 degrees to the side, impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.


CONCLUSION OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a rating of 30 percent, but not higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5201, 5203 (2014).

3.  The criteria for a rating greater than 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5201, 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in March and October of 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in November 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbosacral Strain

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, which includes lumbosacral strain at Diagnostic Code 5237.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the cervical spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (4) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

The present claim for increased rating was filed by the Veteran in January 2009.  The Veteran contends that the 20 percent rating for service-connected for lumbosacral strain does not adequately compensate the severity of the disability.  

November 2008 VA medical imaging found transitional anatomy with questionable narrowing of the L5-S1 disc space.  There was spondylosis or spondylolisthesis present. 

March 2009 VA medical records indicate there was no localized tenderness or deformity of the lumbar spine.  Full range of motion was present, with flexion to 80 degrees.

At an April 2009 VA examination, the Veteran reported pain in the lower back that radiated down both legs, stiffness, numbness, loss of bladder control, and loss of bowel control.  On examination, gait was normal but the Veteran required a brace for ambulation.  The examiner noted tenderness, guarding, and muscle spasm.  An examination of the lumbar spine found forward flexion to 70 degrees, with evidence of pain starting at 60 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, and lack of endurance.  There was no weakness, incoordination, or additional limitation in degree after repetitive use.  A neurological examination of the lower extremities found motor and sensory functions within normal limits.  The examiner diagnosed degenerative disc disease of the lumbar spine.

A July 2010 MRI of the lumbar spine found partial sacralization of the L5 with bilateral assimilation joints at the lumbosacral junction, and multilevel degenerative changes in the mid to lower lumbar spine with varying degrees of stenosis.

August 2011 private medical records show complaints of back pain.  The examiner noted posterior tenderness, but no muscle spasm.  Thoracic and lumbar curvature was normal.  Range of motion was normal, with forward flexion to 55 degrees and extension to 15 degrees.  The examiner assessed lumbago.  

May 2015 VA imaging records show partial sacralization at L5.  Vertebral bodies maintained normal height and alignment, without evidence of fracture of subluxation.  There was mild disc space narrowing and endplate spurring at L3-L4, and mild narrowing at L2-L3, consistent with spondylosis.  There was mild facet arthropathy at L4-L5.  The reviewing doctor assessed mild degenerative changes of the lumbar spine.

July 2015 VA medical records show complaints of back pain, which the Veteran rated as an eight out of ten.  The examiner noted no bowel or bladder dysfunction.  Range of motion was normal within all planes, but pain was felt on extension and extension.  The Veteran's gait was also normal.

At a November 2016 VA examination, an examination of the lumbar spine found forward flexion to 60 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was pain on terminal flexion, but no functional loss reported.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive testing, and there was no additional loss of function or range of motion, or pain, weakness, fatigability, or incoordination after repetitive use.  The examiner noted no guarding or muscle spasm, and no ankylosis.  There were no neurological abnormalities, including bowel or bladder problems, and no evidence of radicular pain or radiculopathy.  Strength, deep tendon reflexes and sensory tests were all normal.  The examiner assessed degenerative joint disease, and stated that the condition was stable.

The Board finds that a rating in excess of 20 percent for lumbosacral strain is not warranted.  VA examinations show that the lumbar spine disability has been manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees within this period.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or of favorable ankylosis of the entire thoracolumbar spine, even considering other functionally limiting factors.  Although the April 2009 VA examination notes loss of bladder and bowel control, no other evidence of record shows any neurological symptomology, and that finding has not been confirmed by the other evidence of record.  Therefore, a rating in excess of 20 percent is not warranted.  

The Board has considered whether the application of another diagnostic code may enable a higher rating, including Diagnostic Code 5003 for degenerative arthritis.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2016).  Further, there is no evidence of incapacitating episodes resulting from intervertebral disc syndrome, and thus a higher rating under the IVDS formula is not proper.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a lumbar spine disability, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder 

The Veteran's right shoulder disability is rated for limitation of motion of the arm.  The Veteran is shown to be right-handed, most recently at the November 2016 VA examination, but also in the service-medical records.  Therefore, his right shoulder disability is rated for that of the major arm.  38 C.F.R. § 4.69 (2016).  Under Diagnostic Code 5201, limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating.  Limitation of motion of the major arm to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of motion of the major arm to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2016).

October 2008 VA imaging records show mild inferior spurring at the acromioclavicular joint in the right shoulder.  Alignment was found to be normal, and there was no acute fracture or subluxation.

March 2009 VA medical records show there was some tenderness present in both shoulders, the right shoulder worse than the left.  Full range of motion was present.  There was no swelling, effusion, or deformities.

At an April 2009 VA examination, the Veteran reported weakness, stiffness, and locking in the shoulders.  The Veteran also reported constant pain, which traveled from the shoulders to the elbows.  The Veteran described the pain as crushing, aching, and sharp, and rated the pain nine out of ten.  On examination, there was tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation.  An examination of the right shoulder found forward flexion to 100 degrees, abduction to 100 degrees, external rotation to 65 degrees, and internal rotation to 65 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance.  There was no incoordination or additional loss of range of motion due to repetitive use.  The examiner noted that x-rays showed degenerative changes in the right shoulder, and minimal cortical irregularities at greater tuberosity, which may have been related to tendinitis.  The examiner diagnosed bilateral arthritis and degenerative arthritis of the acromioclavicular joints.  

August 2011 private medical records show complaints of bilateral shoulder pain, described as aching.  Examination of the shoulders showed decreased full abduction secondary to pain, bilaterally.

Private medical records from January 2012 to May 2015 show diffuse tenderness on palpation of the shoulders bilaterally.  There was decreased full abduction, and abnormal external rotation, bilaterally.  The examiner assessed bicipital tendinitis.  

May 2015 VA imaging records show mild narrowing and hypertrophic changes at the acromioclavicular joints, compatible with degenerative joint disease.  Mild degenerative changes of the right glenohumeral joint were also noted.  The soft tissues were unremarkable.  The reviewer assessed degenerative changes of the shoulders, bilaterally.

At a May 2015 hearing, the Veteran was not able to raise his arms to shoulder level.  When he raised his arms, he reported throbbing pain down the arm to the bicep area.  The Veteran stated he engaged in guarding behaviors with the upper extremities.  

An October 2016 MRI of the right shoulder found a moderate, full-thickness tear of the distal anterior supraspinatus tendon, minor distal subscapularis tendinosis, and moderate hypertrophic acromioclavicular joint arthropathy, with both superior and inferior spurring.

At a November 2016 VA examination, examination of the right shoulder found forward flexion to 135 degrees, abduction to 135 degrees, external rotation to 60 degrees and internal rotation to 90 degrees.  There was evidence of pain on elevation above 120 degrees.  There was objective evidence of localized tenderness or pain on palpation of the acromioclavicular joint.  The Veteran was able to perform repetitive testing, and there was no additional functional loss or additional limitation of range of motion after repetitive use.  There was no evidence of pain, weakness, fatigability, or incoordination after repeated use.  Muscle strength testing was within normal limits.  There was no evidence of ankylosis.  A rotator cuff condition was suspected for the right shoulder.  The examiner reported no loss of head, nonunion, or fibrous union of the humerus.  The examiner also reported that no clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was suspected.  The examiner diagnosed rotator cuff tears, bilaterally, and acromioclavicular joint degenerative joint disease, bilaterally.  The examiner noted that paralysis of the middle radicular nerves was not present.

The Board finds that a rating of 30 percent, but not higher, is warranted for a right shoulder disability.  VA examinations show that the right shoulder disability has consistently been manifested by motion from the side greater than 25 degrees, but not to shoulder level.  Because the Veteran is right hand dominant, the Board finds a 30 percent rating for major arm is warranted as his disability, considered any additional loss of function due to painful motion and other factors, and on flare-ups, more nearly approximates limitation of arm motion to half way between the shoulder and side.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of ankylosis of the right shoulder, impairment of the scalpulohumeral joint, or impairment of the clavicle or scapula.  The evidence does not show increased loss of function due to weakness, pain, fatigability, or incoordination, or any other factors that cause the disability to more nearly approximate limitation of motion to 25 degrees from the side.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).  Therefore, a rating in excess of 30 percent is not warranted.  

The Board has considered whether the application of another diagnostic code may enable a higher rating, including Diagnostic Code 5003 for degenerative arthritis.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2016).  

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating for a right shoulder disability is warranted.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for a right shoulder disability.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder

The Veteran is shown to be right-handed, most recently at the November 2016 VA examination, but also in the service-medical records.  Therefore, his left shoulder disability is rated for that of the minor arm.  38 C.F.R. § 4.69 (2016).  Under Diagnostic Code 5201, limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  Limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2016).

October 2008 VA imaging records show moderate inferior spurring at the acromioclavicular joint in the left shoulder.  Alignment was found to be normal, and there was no acute fracture or subluxation.

March 2009 VA medical records show there was some tenderness present in both shoulders, the right shoulder worse than the left.  Full range of motion was present.  There was no swelling, effusion, or deformities.

At an April 2009 VA examination, the Veteran reported weakness, stiffness, and locking in the shoulders.  The Veteran also reported constant pain, which traveled from the shoulders to the elbows.  The Veteran described the pain as crushing, aching, and sharp, and rated the pain a nine out of ten.  On examination, there was tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation.  An examination of the left shoulder found forward flexion to 80 degrees, abduction to 90 degrees, external rotation to 65 degrees, and internal rotation to 65 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance.  There was no incoordination or additional loss of range of motion due to repetitive use.  The examiner noted that x-rays showed degenerative changes in the left shoulder, and calcification of greater tuberosity, which have been related to an old injury or calcific tendonitis.  There were also mild degenerative changes of the acromioclavicular joint present.  The examiner diagnosed bilateral arthritis and degenerative arthritis of the acromioclavicular joints.  

A July 2010 MRI of the left shoulder found moderate acromioclavicular joint hypertrophy with predominant under-spurring, a full-thickness near full-width tear in the distal supraspinatus tendon, distal infraspinatus and subscapularis tendinosis, and probable chronic or degenerative glenoid labral changes.

August 2011 private medical records show complaints of bilateral shoulder pain, described as aching.  Examination of the shoulders showed decreased full abduction secondary to pain, bilaterally.

Private medical records from January 2012 to May 2015 show complaints of left shoulder pain.  The Veteran described the pain as sharp and throbbing.  On examination, there was diffuse tenderness on palpation of the shoulders bilaterally.  There was decreased full abduction, and abnormal external rotation, bilaterally.  The left shoulder also showed decreased range of motion on extension.  The examiner assessed bicipital tendinitis.  

May 2015 VA imaging records show mild narrowing and hypertrophic changes at the acromioclavicular joints, compatible with degenerative joint disease.  The soft tissues were unremarkable.  The reviewer assessed degenerative changes of the shoulders, bilaterally.

At a May 2015 hearing, the Veteran was not able to raise his arms to shoulder level.  When he raised his arms, he reported throbbing pain down the arm to the bicep area.  The Veteran stated he engaged in guarding behaviors with the upper extremities.  

An October 2016 MRI of the left shoulder found a moderate, full-thickness tear of the distal anterior supraspinatus tendon, moderate subscapularis tendinosis, and moderate hypertrophic acromioclavicular joint arthropathy, with both superior and inferior spurring.  Mild to moderate degenerative changes of the superior labrum, and minor subchondral marrow edema with small subchondral cystic changes of the anterior greater tuberosity and lesser tuberosity consistent with reactive changes from the adjacent rotator cuff abnormalities, were also noted.

At a November 2016 VA examination, examination of the right shoulder found forward flexion to 150 degrees, abduction to 150 degrees, external rotation to 75 degrees and internal rotation to 90 degrees.  There was evidence of pain on elevation above 120 degrees.  There was objective evidence of localized tenderness or pain on palpation of the acromioclavicular joint.  The Veteran was able to perform repetitive testing, and there was no additional functional loss or additional limitation of range of motion after repetitive use.  There was no evidence of pain, weakness, fatigability, or incoordination after repeated use.  Muscle strength testing was within normal limits.  There was no evidence of ankylosis.  A rotator cuff condition was suspected for the left shoulder.  The examiner reported no loss of head, nonunion, or fibrous union of the humerus.  The examiner also reported that no clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was suspected.  The examiner diagnosed rotator cuff tears, bilaterally, and acromioclavicular joint degenerative joint disease, bilaterally.  The examiner noted that paralysis of the middle radicular nerves was not present.

December 2016 to April 2017 private medical records consistently show forward flexion of the left arm to 120 degrees and abduction to 110 degrees on active range of motion for the left shoulder.  On passive of range of motion, forward flexion of the left arm was to 160 degrees, and abduction was to 155 degrees.  

Prior to undergoing left shoulder rotator cuff repair in July 2017, VA medical records dated in June 2017 VA show forward flexion of the left shoulder to 80 degrees, and abduction to 80 degrees. 

The Board finds that a rating in excess of 20 percent is not warranted for a left shoulder disability.  VA examinations show that the left shoulder disability has consistently been manifested by arm motion from the side greater than 25 degrees from the side.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of ankylosis of the right shoulder, impairment of the scalpulohumeral joint, or impairment of the clavicle or scapula.  The evidence does not show any increased loss of function due to weakness, pain, fatigability, or incoordination, or any other factors that cause the disability to more nearly approximate limitation of motion to 25 degrees from the side.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).  Therefore, a rating in excess of 20 percent is not warranted.  

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a left shoulder disability, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to a rating of 30 percent, but not higher, for a right shoulder disability is granted.

Entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


